Name: Commission Regulation (EEC) No 1726/88 of 20 June 1988 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/ 10 &gt; Official Journal of the European Communities 21 . 6. 88 COMMISSION REGULATION (EEC) No 1726/88 of 20 June 1988 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands) for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products origi ­ nating in Spain (except the Canary Islands) can be aboli ­ shed ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal f), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain- and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1467/88 (3), as last amended by Regulation (EEC) No 1680/88 (4), introduced a countervailing charge on fresh lemons origi ­ nating in Spain (except the Canary Islands). Whereas the present trend of prices for products origina ­ ting in Spain (except in the Canary Islands) on the repre ­ sentative markets referred to in Regulation (EEC) No 211 8/74 (^ as last amended by Regulation (EEC) No 3811 /85 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1467/88 is hereby repealed. Article 2 This Regulation shall enter into force on 21 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . O OJ No L 107, 28 . 4. 1988 , p. 1 . O OJ No L 132, 28 . 5. 1988 , p. 64. 0 OJ No L 150, 16 . 6 . 1988 , p. 29. 0 OJ No L 220, 10 . 8 . 1974, p. 20. M OJ No L 368, 31 . 12. 1985, p. 1 . 0 OJ No L 302, 15 . 11 . 1985, p. 9 .